                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 3/24/20


 UNITED STATES OF AMERICA,
                                                                No. 19-CR-339 (RA)
                        v.
                                                                       ORDER
 AJIT SINGH and GULSAHIL SINGH,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         IT IS HEREBY ORDERED that the conference currently scheduled for April 4, 2020 is

adjourned until further notice. The parties are directed to confer and submit a letter to the Court

by March 30, 2020, indicating if the parties intend to file any motions, propose a briefing schedule,

trial availability and advise if they consent to the exclusion of Speedy Trial time.

SO ORDERED.

Dated:     March 24, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
